Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Kranz [US Patent Application Publication 2011/0066397 A1], fails to anticipate or render obvious receiving, by a processor, two channel synchronous signals derived from at least two sensors coupled to the machine and positioned 90° with respect to each other; determining, by the processor, a plurality of vector angles for a plurality of samples from the two channel synchronous signals to identify a period; determining, by the processor, a time difference based on a sample rate and a number of the plurality of samples that are within the period, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 16 is allowed because the closest prior art, Kranz [US Patent Application Publication 2011/0066397 A1], fails to anticipate or render obvious two channel synchronous signals derived from at least two sensors coupled to the machine and positioned 90° with respect to each other being received by a processor, a plurality of vector angles for a plurality of samples from the two channel synchronous signals to identify a period are determined by the processor, a time difference based on a sample rate and a number of the plurality of samples that are within the period are determined by the processor, in combination with all other limitations in the claim(s) as defined by applicant.

(see figures 2 and 3, acceleration data showing Angle (deg)) ([0027], [0029], [0031]) for a plurality of samples ([0030]) from the two channel synchronous signals to identify a period (number of periods of the curve) ([0030]); determining a time difference based on a sample rate (sample rate of the bandpass filter) ([0044]) and a number of the plurality of samples that are within the period (make x samples each revolution) ([0044]); and determining the speed (exact velocity can then be calculated) based on a time difference ([0044], [0046], [0049]).
However, there is no teachings or suggestions in the prior art of record to modify Kranz’s sensor construct as in the manner or arrangement as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862